         Case 1:20-cv-03781-KPF Document 38 Filed 06/09/21 Page 1 of 2

                            MEMO ENDORSED
                     LAW OFFICES OF MICHAEL J. LANGER, P.C.
                               114 OLD COUNTRY ROAD, SUITE 690
                                  MINEOLA, NEW YORK 11501

                                   TELEPHONE: (516) 308-2740
                                   FACSIMILE: (516) 739-8742

                                          JUNE 9, 2021

Chambers of District Judge Katherine Polk Failla
Thurgood Marshall Courthouse
40 Foley Square
New York, New York 10007

               Re:    Testa’s Leasing, Inc. v. Pomona Lane Partners LLC, et al.
                      Docket No. 20-cv-3781 (KPF)

Dear Judge Failla:

       This office is co-counsel to Plaintiff Testa’s Leasing, Inc. We are scheduled to have a
conference tomorrow, June 10, 2021, at 10:30 a.m. It was originally scheduled to be an
in-person conference which the Court recently changed to be a telephone conference.

         I write to request, on behalf of all parties and counsel, a two-week adjournment of the
conference due to a settlement of the case which is being consummated. A settlement agreement
and stipulation of voluntary dismissal is being circulated and has already been partially signed,
and it is expected it will be fully executed no later than tomorrow.

      Given these circumstances, it is respectfully urged the Court adjourn the conference for a
two-week period which would allow the parties the ability to fully execute the paperwork,
consummate the settlement and have the stipulation of voluntary dismissal filed with the Court.

       I thank the Court for its kind courtesies and am hopeful the Court can accommodate this
request on behalf of all parties and counsel.

                                                     Respectfully submitted,



                                              Michael J. Langer
MJL/spk
cc:   Condon Paxos PLLC (counsel for Defendants)
      Crisp Cherry McCraw PLLC (co-counsel for Plaintiff)
          Case 1:20-cv-03781-KPF Document 38 Filed 06/09/21 Page 2 of 2

The Court is pleased to hear the parties have reached a settlement.
All deadlines and conferences in this matter are hereby adjourned.
Furthermore, the Court ORDERS that this action be conditionally
discontinued without prejudice and without costs; provided, however,
that on or before July 9, 2021, the parties may submit to the Court
their own Stipulation of Settlement and Dismissal for the Court to So
Order. Otherwise, within such time Plaintiff may apply by letter for
restoration of the action to the active calendar of the Court in the
event that the settlement is not consummated. Upon such application
for reinstatement, the parties shall continue to be subject to the
Court’s jurisdiction, the Court shall promptly reinstate the action to
its active docket, and the parties shall be directed to appear before
the Court, without the necessity of additional process, on a date
within ten (10) days of the application, to schedule remaining
pretrial proceedings and/or dispositive motions, as appropriate. This
Order shall be deemed a final discontinuance of the action with
prejudice in the event that Plaintiff has not requested restoration of
the case to the active calendar on or before July 9, 2021.

The Clerk of Court is directed to terminate all pending motions,
adjourn all remaining dates, and close this case.



                                        SO ORDERED.
Dated:   June 9, 2021
         New York, New York



                                        HON. KATHERINE POLK FAILLA
                                        UNITED STATES DISTRICT JUDGE
